Citation Nr: 1701072	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  12-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bone spurs of both feet.

2. Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

3. Entitlement to an initial rating in excess of 30 percent for PTSD.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared before the undersigned and provided testimony in June 2015.  A transcript of the hearing has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the matter of unemployability due to his service-connected PTSD.  Therefore, the issue is raised by the record and is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran seeks service connection for bone spurs on both feet and for hypertension.  A VA examination has not been provided for either disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has reported that he had bilateral foot pain during and since service.  He is competent to report subjective symptoms such as pain.  Since he has a diagnosis of bone spurs on his heels, the Board finds that a remand is warranted to schedule a VA examination to determine the etiology of the Veteran's bone spurs.

Regarding hypertension, the Veteran has not been provided a VA examination.  The Board observes that during his June 2015 hearing he reported that his PTSD could be aggravating his hypertension.  In a private opinion from a mental health provider, W.S., it is noted that the Veteran's PTSD exacerbates his hypertension.  See Confidential Psychological Assessment, W.S., dated July 24, 2016.  Accordingly, the Board finds a remand is necessary to schedule a VA examination to determine the etiology of the Veteran's hypertension, to include whether it has been aggravated by his PTSD.

Regarding the Veteran's PTSD, during his June 2015 hearing before the Board he testified that he saw his VA social worker twice each month and had follow-up appointments with his treating VA psychiatrist once every three months.  See Transcript, page 4.  The most recent treatment records associated with the claims file are dated April 2014.  The Board notes that the Veteran submitted an opinion from a private provider, dated July 2016 which indicates that the Veteran's condition may have worsened.  Without the missing records the Board is unable to determine if and when the Veteran's condition may have worsened.  Therefore, a remand is required to obtain updated treatment records before adjudicating the claim.

In light of Rice and the remand of the claim for a higher rating for PTSD, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran that apprises him of the information and evidence needed to substantiate his intertwined claim for TDIU.

Ask the Veteran to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.

2. Obtain and associate with the electronic claims file updated VA treatment records dated since April 2014.

3. Schedule the Veteran for a VA examination to determine the etiology of his bone spurs of both feet.  The examiner must be provided access to the electronic claims file and the examiner should indicate review of the claims file in the examination report.  Any necessary testing must be completed.

For each diagnosis of the right and left foot, to include bone spurs, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the condition is related to service, to include the Veteran's reports of painful feet during and since service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner should address the Veteran's lay statements regarding the onset of his bilateral foot pain in service.

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The examiner must be provided access to the electronic claims file and the examiner should indicate review of the claims file in the examination report.  Any necessary testing must be completed.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to service, manifested within one year of the Veteran's separation from service, or is due to or has been aggravated (permanently worsened) by his service-connected PTSD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner should address the assertion in the July 2016 report from W.S. indicating that PTSD exacerbated his hypertension.

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. After obtaining the above records, schedule the Veteran for a VA examination to assist in evaluating the effect of his service-connected disabilities (PTSD, bilateral hearing loss, and tinnitus) on his employability. 

Specifically, the VA examiner(s) is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service-connected disabilities. 

The medical opinion(s) must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

7. Then, readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case. Allow an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


